Order of the County Court of Nassau county reversed, with ten dollars costs and disbursements, and motion to vacate the ex parte order of the County Court, dated July 14, 1921 granted, with ten dollars costs. As the indictment of the defendant is still pending, the money deposited in lieu of bail should be held as security for defendant’s appearance. The plaintiff, respondent, is directed to return the moneys received under said order to the sheriff of Nassau county, with interest, and the sheriff in turn shall return the money received by him from the county treasurer to said treasurer, to be held as cash bail under the indictment still undisposed of. Blackmar, P. J., Kelly, Jaycox, Manning and Kelby, JJ., concur.